Exhibit 3.17.7 The Mark shown in this certificate has been registered in the United States Patent and Trademark Office to the named registrant. The records of the United States Patent and Trademark Office show that an applicationfor registration of the Mark shown in this Certificate wasfiled in the Office, that the application was examined and determined to be in compliance with the requirements of the law and with the regulations prescribed by the Director of the United States Patent and Trademark Office, and that the Applicant is entitled to registration of the Mark under the Trademark Act of 1946, as Amended A copy of the Mark and pertinent data, from the application are part of this certificate. To avoid CANCELLATION of the registration, the owner of the registration must submit a declaration of continued use or excusable non-use between the fifth and sixth years after the registration date. (See next page for more information.) Assuming such a declaration is properly filed, the registration will remain in forcefor ten (10) years, unless terminated by an order ofthe Commissioner for Trademarks or a federal court. (See next page for information on maintenance requirements for successive ten-year periods) Int. Cl.: 39 Prior U.S. Cls.: 100 and 105 Reg. No. 3,589,928 United States Patent and Trademark Office Registered Mar. 17, 2009 SERVICE MARK PRINCIPAL REGISTER Cryoport Express CRYOPORT
